Citation Nr: 1421453	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected right knee disability.  

3.  Entitlement to service connection for low back disability, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Warren Molee, Agent


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel
INTRODUCTION

The Veteran served three periods of active duty in the United States Navy from June 1978 to June 1994.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the February 2009 rating decision, the RO also denied additional claims filed by the Veteran, and, although he expressed disagreement with these determinations and was provided a Statement of the Case continuing these denials, his December 2011 substantive appeal to the Board (VA Form 9), limited his appeal to the issues stated on the title page.  Accordingly, the additional claims addressed by the October 2011 Statement of the Case are no longer in appellate status and will be discussed no further.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The Veteran is represented by an agent, Warren Molee.  VA's electronic portion of the claims file, known as VBMS, reflects Allen Gumpenberger as the Veteran's representative.  Mr. Gumpenberger is listed on the VA form 21-22a dated December 16, 2011 as one of the other people authorized as an associate of Mr. Molee, however, the actual appointment is for Mr. Molee and therefore the Board has listed Mr. Molee as the representative on the cover page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran claims that he has disabilities of the left knee, low back and neck which are either the result of his service or caused or aggravated by his service-connected right knee disability.  

The record reflects current diagnoses of degenerative disc disease of the low back and neck as well as degenerative change and a possible meniscal tear of the left knee.  Service connection for a right knee disability was established by the RO, effective from July 1, 1994, in a November 1995 rating decision, and the record reflects competent and credible evidence of in-service symptoms pertaining to the Veteran's left knee, low back, and neck.  Accordingly, elements (1) and (2) have been demonstrated for all three of the Veteran's claims under the theories of direct and secondary service connection.  

The Veteran was provided a VA examination in connection with these claims in February 2009; however, for the following reasons, the Board concludes that this examination is inadequate for the purpose of adjudicating the Veteran's claims.  Initially, in stating that there were "no objective findings to support a diagnosis of a left knee condition," the VA examiner did not address private treatment records dated in March 2008 and April 2008, including X-ray testing, showing degenerative changes, degenerative spurring, and a possible meniscal tear of the left knee.  Further, the nexus opinions offered in connection with the Veteran's low back and neck disabilities are inadequate because all etiological theories asserted by the Veteran (direct and secondary service connection) were not addressed.  

On remand, the Veteran must be provided another VA examination to determine the nature and etiology of any left knee, low back, and neck disabilities identified.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As these claims are being remanded for other matters, updated VA treatment records from the VA Community Based Outpatient Clinic (CBOC) in Pensacola, Florida, should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records from the VA Medical Center in Biloxi, Mississippi and all associated outpatient clinics, including the clinic in Pensacola, Florida, dated from September 2010 to the present.  

Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the records cannot be obtained, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. Give the Veteran an opportunity to respond.  

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology(ies) of his left knee, low back, and neck disabilities.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished, to include X-ray and/or magnetic resonance imaging (MRI) testing. 

The examiner is asked to provide an opinion for each of the claimed disabilities (left knee, low back, and neck) as to whether it is at least as likely as not (50 percent probability or more) that it is related to active service.

If any of the disabilities are found not to be related to active service, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the claimed disabilities were caused or aggravated his service-connected right knee disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

Any stated opinion should be supported by a complete rationale. 

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his agent have had an adequate opportunity to respond, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



